DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the electrically conductive particulate carbonaceous materials of dependent claim 25 in the reply filed on 11/15/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). In any case, all pending claims 17 and 19-33 read on the elected species and thus will be examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s limitation of “wherein the surfactant comprises a polymerization surfactant” is indefinite because the metes and bounds of what constitutes a In some examples the surfactant includes or is a polymerization anionic surfactant, such as ammonium alkyl ether sulfate.”. What is the particular reason why ammonium alkyl ether sulfate is given as a polymerization surfactant? Is sodium alkyl ether sulfate a polymerization surfactant and if so why? Are alkyl-aryl ether phosphates polymerization surfactants and if so why? Are alkylphenol ethoxylates polymerization surfactants and if so why? Applicant also list “Chemtex 2504” as a polymerization surfactant in paragraph [0087] but does not described it specific chemical nature.   
NOTE: Due to the indefinite nature of applicant’s polymerization surfactant, if a prior-art reference contains a surfactant it will be deemed to read on applicant’s polymerization surfactant of dependent claim 20.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


NOTE: Due to the indefinite nature of what constitutes a polymerization surfactant, if a prior-art reference contains a surfactant it will be deemed to read on applicant’s polymerization surfactant of dependent claim 20.

Claim(s) 17, 20-21, 24-27 and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. U.S. Patent Number 5,447,564.
Xie et al. teach conductive cement-based compositions exhibiting both good electrical conductivity and mechanical strength have been obtained by ensuring proper dispersion of conductive phase within the composition. The content of the ingredients depends on the preparation method, for instance conventional mixing or slurry infiltration, and on the type of the composition, i.e. conductive paste, mortar or concrete. The broad content ranges of the conductive composition are: a cement binder, a conductive phase consisting of one or more of the following: conductive fibers in the amount from 0 to 15% by volume of the composition; conductive particles in the amount from 0 to 80% by volume of the composition; water, at the weight ratio relative to 
Column 6, lines 13-22 states: “Particles: All types of solid conductive particles, for example metallic particles, carbonaceous particles and conductive polymers can be used for preparing conductive cement-based compositions of the invention. The particle size (diameter) may range from 5 .mu.m to 25 mm. 
The use of coke breeze as granular conductive phase is recommended. The coke breeze used in the instant tests is a by-product of the steel industry and is currently being treated as an industrial waste.”. [Emphasis added].

Column 6, lines 27-37 states: “Admixtures: This group consists of a foaming agent, liquid or solid, for instance latex the use of which as a polymeric binder is known in the art; it also produces foam when added to a cement-based composition; further, so-called superplasticizer, liquid or solid, which is a dispersant and its use reduces water content requirement; and a defoaming agent. A foaming agent facilitates the mixing of the compositions, but the resulting foam must subsequently be removed to achieve a greater density of the compositions of the invention. “.[Emphasis added].

Column 10, lines 12-16 state: “In the present invention, latex is used both as a bonding agent and as a foaming additive. Where latex is used, the resulting foam should be subsequently removed by adding small amounts of a defoaming agent in the order of 0.05% by weight of the cement binder.” [Emphasis added].


Applicant’s claims are deemed to be anticipated over Examples 3 and 6-7 in Table 2. Said examples teach electrically conductive compositions that comprise in part:  portland cement (reads on applicant’s curing agent), coke breeze (reads on applicant’s electrically conductive particulate carbonaceous material), silica fume (can function as a crosslinker and thus also reads on applicant’s curing agent), solid latex (reads on . 

Claims 17, 19-20 and 22-33 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kissell et al. U.S. Patent Application Publication No.: 2015/0133593 A1.
Kissell et al. claims 46-47 read as followed: 
“Claim 46. A nanocomposite comprising carbon nanotubes, elastomer present in an elastomer matrix, the carbon nanotubes dispersed in the elastomer matrix, and a compatibilizing surfactant that interacts with both the carbon nanotubes and with the elastomer matrix. 
Claim 47. The composite of claim 46 including an additive wherein the additive is one of or a combination of: an elastomer additive; an elastomer additive pack; carbon black; an antioxidant; a curing agent; a plasticizer; a barrier molecule; a viscosity modifier; a lubricity modifier; and a simple volume filler.” [Emphasis added].
	Applicant’s attention is also drawn to the following: Paragraph [0005] for cross-linking agents and surfactants., Paragraph [0007] for surfactants, 

Paragraph [0056] discloses wherein in certain embodiments, the concentration of surfactant is disclosed to be present in the nanocomposite in an amount ranging from about 10-6 wt % to about 15 wt %.,   
Paragraph [0060] discloses curing agent such as peroxides, and Paragraph [0124] discloses uses of the composite, such as in making gaskets and tires.  
	Paragraph [0008] reads as followed: “In certain aspects, an enhanced composite according to the present invention has a low concentration of carbon nanotubes; e.g., between 1% and 10% by weight. In certain aspect, any suitable known additive or known additive package is used with the elastomer. In certain aspects, the additives used are carbon black, antioxidants, and curing agents. In one aspect, the components and additives are as follows: 100 phr (parts per hundred) elastomer, e.g. HNBR (e.g., either one grade or a combination of two grades of HNBR to achieve a desired viscosity and ACN content); approximately 40 phr total carbon black (e.g., a single source/grade or multiple grades); 5 phr antioxidants (e.g., one or a variety of oxidation inhibitors); and approximately 5 phr curing agent (e.g., peroxide or sulphur based). Additives may also include plasticizers, barrier molecules (e.g., to prevent fluid swell or fluid penetration), viscosity modifiers, lubricity modifiers, and simple volume fillers.” [Emphasis added].
differ from applicant’s claimed material in that there is no direct teaching (i.e. by way of a specific example) to a nanocomposite material that comprises all of applicant’s required components at the same time.
	It would have been obvious to one having ordinary skill in the art to use Kissell et al.’s above disclosure as strong motivation to actually make a nanocomposite material that comprises all of applicant’s required components at the same time within applicant’s claimed concentration ranges of dependent claim 19. 
Applicant’s attention is once again drawn to paragraph [0008] that teaches a nanocomposite material that comprises all of applicant’s claimed components within the claimed concentration ranges of dependent claim 23, with the exception that a surfactant component is not included. To further include a surfactant component within applicant’s claimed concentration range of dependent claim 19, is well motivated by the disclosure of Kissell et al.’s claim 46 and paragraphs [0007] and [0056]. 
 Furthermore, to make a nanocomposite material that comprises the polymeric matrix to fall within a concentration of 10 wt.% and 50 wt.% of the material, as set forth in applicant’s dependent claim 19, is well motivated by the disclosure of paragraph [0053] when the concentration of the carbon nanotubes is selected to be 50 wt.% or greater of the nanocomposite material.

s 17 and 20-33 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Aksay et al. U.S. Patent Application Publication No.: 2016/0115293 A1.
	Aksay et al.’s claim 9-11 reads as followed: 
Claim 9. “A method of making a polymer composite material, comprising dispersing a mixture of graphene sheets and graphite particles into a solvent, wherein the graphite particles have more than about 50 layers, separating the graphene sheets and the graphite particles to obtain a dispersion of graphene sheets that contains no more than 25% of graphite particles having more than about 50 layers, based on the total number of graphite particles and graphene sheets, separating the graphene sheets and the graphite particles to obtain a dispersion of graphene sheets that contains no more than about 25% of particles having more than about 50 layers, based on the total number of graphite particles and graphene sheets; flocculating the dispersion of graphene sheets; and adding the flocculated dispersion to a polymer matrix.”. 
Claim 10. “The method of claim 9, wherein the flocculated dispersion is concentrated before it is added to the polymer matrix.”.
Claim 11. “The method of claim 9, wherein the polymer matrix comprises one or more polymers selected from the groups consisting of polyesters, polyamides, polyethylenes, rayons, and aramids.”. 
Paragraph [0035] reads as followed: Dispersion aids such as surfactants can be used to assist dispersion. Examples of surfactants include sulfates such as sodium dodecyl sulfate, ammonium lauryl sulfate, sodium laureth sulfate, alkyltrimethylammonium salts: cetyl trimethylammonium bromide (CTAB) (a.k.a. hexadecyl trimethyl ammonium bromide), cetyl trimethylammonium chloride (CTAC), cetylpyridinium chloride (CPC), benzalkonium chloride (BAC), benzethonium chloride (BZT), 5-bromo-5-nitro-1,3-dioxane, dimethyldioctadecylammonium chloride, cetrimonium bromide, dioctadecyldimethylammonium bromide (DODAB), non-ionic surfactants such as polyoxyethylene glycol alkyl ethers, polyoxypropylene glycol alkyl ethers, glucoside alkyl ethers, polyoxyethylene glycol octylphenol ethers, polyoxyethylene glycol alkylphenol ethers, block copolymers of polyethylene glycol and polypropylene glycol, polyoxyethylene glycol sorbitan alkyl esters, and dodecyldimethylamine oxide, etc. The pH can be adjusted as necessary to aid in dispersion.” [Emphasis added]. 
Paragraph [0047] reads as followed: “Composites can contain additional components, such as accelerators, antioxidants, antiozonants, carbon black, calcium, clays, curing systems (e.g., peroxides (e.g., dicumyl peroxide), sulfur, initiators, etc.), crosslinkers, lubricants, mold-release agents, fatty acids (stearic acid), zinc oxide, silica, processing aids, blowing aids, adhesion promoters, plasticizers, dyes, pigments, reinforcing agents and fillers (glass fibers, carbon fibers, miners, etc.), heat stabilizers, UV stabilizers, flame retardants, metals, electrically and/or thermally conductive additives, etc..” [Emphasis added]. 
Paragraph [0074] further discloses the inclusion of cement as a binder.
Paragraphs [0080]-[0082] further disclose conductivity ranges that encompasses applicant’s electrical resistivity range of applicant’s dependent claim 26.
Aksay et al. differ from applicant’s claimed material in that there is no direct teaching (i.e. by way of a specific example) to a polymer composite material that comprises all of applicant’s required components at the same time.
	It would have been obvious to one having ordinary skill in the art to use Aksay et al.’s above disclosure as strong motivation to actually make a polymer composite material that comprises all of applicant’s required components at the same time within applicant’s claimed concentration ranges of dependent claim 23. It is not inventive to merely follow the direct suggests of a prior-art reference. Furthermore, applicant’s claimed electrical resistivity range of dependent claim 26 falls directly within the conductivity ranges disclosed by Aksay et al. in paragraphs [0080]-[0082]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764